DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Life Technologies Corporation application filed with the Office on 22 May 2020.

Claims 1, 2, and 4-17 are currently pending and have been fully considered.

The present application is being examined under the pre-AIA  first to invent provisions. 

The preliminary amendment filed on 23 October 2020, is acknowledged and has been entered.

Priority
The instant application is a divisional of U.S. application Ser. No. 15/276,709, filed September 26, 2016. U.S. application Ser. No. 15/276,709 is a divisional application of U.S. application Ser. No. 13/966,184 filed August 13, 2013 (now U.S. Pat. No.9,458,502).U.S. Pat. No.9,458,502 is a continuation of U.S. application Ser. No. 13/193,128 filed July 8, 2011 (now U.S. Pat. No.8,524,057). U.S. Pat. No.8,524,057 is a continuation of U.S. application Ser. No. 13/001,182 filed May 23, 2011 (now U.S. Pat. No. 8,470,164). U.S. Pat. No. 8,470,164 is a national stage filing under 35 U.S.C. §371 of PCT International application PCT/US2009/003766 filed June 25, 2009, which claims priority to foreign patent 

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 15 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 recites the limitation "the cover".  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-9 depend from claim 1, and are therefore also rejected.  The Examiner suggest an amendment to recited “the flow cell cover”.

Claim 1 recites the limitation "the sensor array device".  There is insufficient antecedent basis for this limitation in the claim. Claims 2-9 depend from claim 1, and are therefore also rejected.  The Examiner suggest an amendment to recite “the semiconductor device”, or change the recited “a semiconductor device” to read “a sensor array device”.

Claim 1 recites the limitation "in response to a reaction in a reaction chamber", however, it is unclear if this recitation of “a reaction chamber” is to be the same reaction chamber as referred to prior in the claim as in “forming a reaction chamber for a chemical reaction”.  Claims 2-9 depend from claim 1, and are therefore also rejected. Clarification is required.   The Examiner suggest an amendment to recite “ in response to a reaction in the reaction chamber”.

Claim 2 recites the limitation "the well".  There is insufficient antecedent basis for this limitation in the claim.  Claims 4 and 5 depend from claim 1, and are therefore also rejected.  Claim 2 depends from claim 1 recites “an array of wells”.  The Examiner suggest an amendment to recite “each of the wells in the array of wells” or “at least one of the wells in the array of wells”.

Claim 2 recites the limitation "the signal".  There is insufficient antecedent basis for this limitation in the claim. Claims 4 and 5 depend from claim 1, and are The Examiner suggest adding antecedent basis (e.g., “. . . a signal. . .”) prior to the recitation of “the signal”.

Claim 8 recites the limitation "the analyte-sensitive".  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggest amended to recite “the analyte-sensitive passivation layer”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 7-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over in view of a US Patent Application Publication to Toumazou, et Simulation Studies of Diffuser and Nozzle Elements for Valve-less Micropumps”, In Proceedings of International Solid State Sensors and Actuators Conference (Transducers ’97), 2: p. 1039-1042, 1997; hereinafter, “Olsson”).

Regarding claim 1, Toumazou discloses a sensor device and a method of using said sensor device (Title), which uses a silicon-based substrate ([0047]; which reads upon the claimed, “[a] method of using a semiconductor device”).  Toumazou teaches sample flow through microfluidics chambers and channel (Figure 10; which reads upon “flowing a reagent solution uniformly through a flow cell of an apparatus”).  Toumzaou also teaches the sensor device includes a substrate (17, Figure 8; reading upon “a substrate. . . ”) having an array of sensors therein (16 Figure 8; Figure 10; reading upon “. . . including an array of sensors").  Each of the taught sensors may be an ISFET (16, Figure 8), where a number of ISFET-containing chambers may be provided in a single microfluidic chip ([0057]; which reads on “an array of wells disposed over the substrate, each well capacitively coupled to at least one sensor of the array of sensors, each well of the array of wells forming a reaction chamber for a chemical reaction”).  Additionally, Toumzaou teaches a cover is disposed over the substrate and wells defining a rectangular flow volume wherein an inlet and outlet are defined by the cover and substrate (Figure 8; which reads upon the limitation, “a flow cell cover disposed over the array of wells to cover the flow cell and defining a flow volume between the array of wells and the flow cell cover, the cover defining a fluid inlet and a fluid outlet in fluid communication with the flow volume”). And, Toumzaou teaches an output signal (Vout) from the reaction at the FETs (Figure 3; [0036]; which reads upon “measuring a signal from each sensor of the array of sensors in response to a reaction in a reaction chamber”).
Toumazou fails to disclose diffuser.
However, Olsson discloses diffusers may be utilized in micropump devices wherein the walls of the diffuser may be non-linear (see curved edge in Figure 1a; which reads upon the claimed "a diffuser providing uniform fluid flow over the sensor array device"). Diffusers are used to reduce flow velocity and increase static pressure of a fluid passing through a system (The Diffuser Element section, p. 1039).
At the time of the present invention, a skilled artisan would be motivated to include a diffuser within Toumazou's sensor device within the flow volume, as taught by Olsson, in order to reduce flow velocity and increase static pressure of the fluid traversing the flow volume through the inlet and outlet.

Regarding claim 2, Toumazou teaches a DNA probe for capture of target DNA may be linked directly or indirectly to the ISFET ([0070]) with di-deoxynucleotide triphosphates (ddNTP) and deoxynucleotide triphosphates (dNTP) are in the reagent mixture ([0040]).

i.e., change in hydrogen ion concentration; [0003]).

Regarding claim 5, Toumazou teaches detection of pyrophosphate ([0083]).

Regarding claim 9, Toumazou teaches monitoring the incorporation reaction is performed beginning at pH 7.5 ([0080]).

Regarding claim 10, Toumazou, as modified by Olsson, teaches all the structural elements shared with instant claim 1, as outlined above.

Regarding claims 11 and 12, the terms “top” and “bottom” are relative to perspective relative to the device.  Olsson discloses diffusers may be utilized in micropump devices wherein the walls of the diffuser may be non-linear (see curved edge in Figure 1a).

Regarding claim 17, Toumazou teaches an inlet and an outlet. Inherently, for sample to enter, a fluid delivery system must be present.  Additionally, under the broadest reasonable interpretation, anywhere that the taught outlet flow ends can be considered a “waste container”.

Claims 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toumazou as modified by Olsson as applied to claim 10 above, and further in view of a US Patent Application Publication to K. D. Keersmaecker, et al. (US 2008/0069971 A1; hereinafter, “Keersmaecker”).

Regarding claim 13, Toumazou as modified by Olsson teaches the limitations of instant claim 10, as outlined above.
Toumazou does not explicitly disclose the ISFET include a floating gate.
However, Keersmaecker discloses known ISFET devices may include single gate ISFETs with floating gates ([0123] teaching the claimed "having a floating gate").
Keersmaecker's disclosure of a known and conventional ISFET renders the instant field effect transistor having a floating gate obvious as it would have been clear to a skilled artisan that any known and conventional ISFET, including the single gate ISFET with floating gate disclosed by Keersmaecker, would be viable to use in Toumazou's sensor device, as the claimed subject matter simply uses simple substitution of one known element., i.e. types of ISFETs, for another to obtain predictable results (MPEP §2143 I B).

Regarding claim 14, Toumazou teaches sensors may be an ISFET (16, Figure 8).

i.e., change in hydrogen ion concentration; [0003]).

Regarding claim 16, Toumazou teaches detection of pyrophosphate ([0083]).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The cited Toumazou reference is the closest prior art reference to the present claims.  However, the pH changes take minutes to fully register (see Figure 1), therefore, the reference does not teach or suggest measuring a signal from each sensor at a frame rate of at least 20 frames per second, as required by instant claim 6.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., 
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795  
23 March 2022